John Halpern, Jr., on behalf of appellant, has filed a motion to set aside the Court’s decision dated March 27, 2003, and to file a substitute brief in the above case. Opposing counsel has not filed an objection.
Mr. Halpern has been retained by appellant to represent him for purposes of appeal. In light of this, Daniel O’Dell is relieved from representation. The motion to set aside the Court’s decision is allowed. The Court’s decision dated March 27, 2003, is vacated and supplemental briefing is allowed.
Appellant’s supplemental brief is due August 12, 2003. Respondent’s supplemental brief is due 49 days after appellant’s supplemental brief.
Mary J, Deits Chief Judge
May 13, 2003 Date